James Lonnie Anderson has filed here his petition for writ of certiorari to the Court of Appeals to review and revise the judgment and decision of that court in Anderson v. State.
The State, acting by and through its Attorney General, has filed a motion to strike Anderson's petition for writ of certiorari on the ground that there has been no compliance with Rule 36 of the Rules of Practice of this court, Code 1940, Tit. 7 Appendix, in that said petition, as filed, is not on transcript paper.
The State's motion to strike is well taken and must be granted. The petition, as alleged in the State's motion to strike, is not on transcript paper, but is written out on ordinary legal cap paper and, therefore, is not in compliance with Supreme Court Rule 36. Peterson v. State, 248 Ala. 179,27 So.2d 30; Allen v. State, 249 Ala. 201, *Page 33 30 So.2d 483; Haney v. State, 250 Ala. 664, 36 So.2d 117.
It follows, therefore, that the petition for writ of certiorari filed by James Lonnie Anderson must be stricken. It is so ordered.
Petition for writ of certiorari stricken.
GARDNER, C. J., and FOSTER and STAKELY, JJ., concur.